UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [xx] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 Commission file Number: 000-29021 BLUE MOON INVESTMENTS (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0210152 (I.R.S. Employer Identification Number) Suite 700 1620 Dickson Avenue Kelowna, British Columbia, V1Y 9Y2 (Address of principal executive offices) (250) 868-8177 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). (check one): Yes [ X ] No [ ] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:500,000 common shares as at August 7, 2007 Transitional Small Business Disclosure Format (check one): Yes [ ] No [ X ] BLUE MOON INVESTMENTS INDEX PART 1. FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheet as of June 30, 2007 (unaudited) 3 Statements of Operations for thenine months ended June 30, 2007 and 2006 (unaudited) 4 Statements of Cash Flows for thenine months ended June 30, 2007 and 2006 (unaudited) 5 Condensed Notes to Interim Financial Statements 6 Item 2. Plan of Operation 9 Item 3. Controls and Procedures 13 PART II. OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits and Reports on Form 8K 14 SIGNATURES 15 - 2 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) BALANCE SHEETS June 30, 2007 September 30, (unaudited) 2006 ASSETS CURRENT ASSETS Cash $ 2,064 $ 3,598 TOTAL ASSETS $ 2,064 $ 3,598 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ 11,001 $ 11,250 Indebtedness to related parties 33,500 75,500 TOTAL CURRENT LIABILITIES 44,501 86,750 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Common stock, 100,000,000 shares authorized; $0.0001 par value; 500,000 shares issuedand outstanding 50 50 Additional paid-in capital 104,038 48,558 Accumulated deficit during development stage (146,525 ) (131,760 ) TOTAL STOCKHOLDERS'DEFICIT (42,437 ) (83,152 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 2,064 $ 3,598 The accompanying condensed notes are an integral part of these interim financial statements. - 3 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) STATEMENTS OF OPERATIONS From September 19, 1997 (Inception) to Nine Months Ended June 30, June 30, 2007 2006 2007 (unaudited) (unaudited) (unaudited) REVENUES $ - $ - - EXPENSES Selling, general and administrative expenses 14,650 14,644 114,996 Offering costs - - 31,406 Interest expense 114 - 122 TOTAL EXPENSES 14,764 14,644 146,524 LOSS FROM OPERATIONS (14,764 ) (14,644 ) (146,524 ) LOSS BEFORE TAXES (14,764 ) (14,644 ) (146,524 ) INCOME TAXES - - - NET LOSS $ (14,764 ) $ (14,644 ) (146,524 ) NET LOSS PER COMMON SHARE, BASIC AND DILUTED (0.03 ) $ (0.03 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED 500,000 500,000 The accompanying condensed notes are an integral part of these interim financial statements. - 4 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) STATEMENTS OF CASH FLOWS From September 19, 1997 (Inception) to Nine Months Ended June 30, June 30, 2007 2006 2007 (unaudited) (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (14,764 ) $ (14,644 ) $ (146,524 ) Adjustments to reconcile net loss to net cash used in operating activities: Loss incurred on offering costs - - 31,406 Increase (decrease) in checks in excess of deposits - - - Increase (decrease) in accounts payable and accrued liabilities (250 ) (992 ) 11,000 Net cash used by operating activities (15,014 ) (15,636 ) (104,118 ) CASH FLOWS PROVIDED BY INVESTING ACTIVITIES: - - - CASH FLOWS PROVIDED BY FINANCING ACTIVITIES: Common stock issued for services - - 50 Payments for deferred offering costs - - (31,406 ) Proceeds from related party advances 13,000 12,500 88,500 Capital contributed by an affiliate 480 - 49,038 Net cash provided by financing activities 13,480 12,500 106,182 NET INCREASE IN CASH (1,534 ) (3,136 ) 2,064 CASH, BEGINNING OF PERIOD 3,598 3,178 - CASH, END OF PERIOD $ 2,064 $ 42 $ 2,064 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - $ - $ 8 Income taxes paid $ - $ - $ - NON-CASH TRANSACTIONS: 500,000 shares of common stock issued for services $ - $ - $ 50 Contributed capital in exchange for related party indebtedness $ 48,000 $ - $ 48,000 The accompanying condensed notes are an integral part of these interim financial statements. - 5 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) CONDENSED NOTES TO INTERIM FINANCIAL STATEMENTS June 30, 2007 NOTE 1 – BASIS OF PRESENTATION The foregoing unaudited interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Regulation S-B as promulgated by the Securities and Exchange Commission.Accordingly, these financial statements do not include all of the disclosures required by generally accepted accounting principles in the United States of America for complete financial statements.These unaudited interim financial statements should be read in conjunction with the audited financial statements for the period ended September 30, 2006.In the opinion of management, the unaudited interim financial statements furnished herein include all adjustments, all of which are of a normal recurring nature, necessary for a fair statement of the results for the interim period presented.Operating results for the nine month period ending June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending September 30, 2007. The Company is a “blank check” company.It was organized to evaluate, structure and complete a merger with, or acquisition of, a privately owned corporation. Interim financial data presented herein is unaudited. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As shown in the accompanying financial statements, the Company has no revenues, minimal cash, and recurring losses since inception.These factors, among others, may indicate that the Company will be unable to continue as a going concern for a reasonable period of time. The financial statements do not include any adjustments relating to the recoverability and classification of liabilities that might be necessary should the Company be unable to continue as a going concern.Management’s plans are to engage in evaluating, structuring, and completing a merger with, or acquisition of, a privately owned corporation.These plans, if successful, will mitigate the factors which raise substantial doubt about the Company’s ability to continue as a going concern.The Company’s continuation as a going concern is dependent upon continuing capital contributions from an affiliate to meet its obligations on a timely basis, consummating a business combination with an operating company, and ultimately attaining profitability.There is no assurance that the affiliate will continue to provide capital to the Company or that the Company can identify a target company and consummate a business combination.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. - 6 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) CONDENSED NOTES TO INTERIM FINANCIAL STATEMENTS June 30, 2007 Use of Estimates The process of preparing financial statements in conformity with accounting principles generally accepted in the United States of America requires the use of estimates and assumptions regarding certain types of assets, liabilities, revenues, and expenses. Such estimates primarily relate to unsettled transactions and events as of the date of the financial statements.Accordingly, upon settlement, actual results may differ from estimated amounts. NOTE 3 – RELATED PARTY TRANSACTIONS The Company maintains a mailing address at the offices of RD Capital, Inc. (“RD Capital”), an affiliate under common control.At this time, the Company has no need for an office. RD Capital has assumed responsibility for funding the Company’s limited operations.The Company accounts for such proceeds as contributed capital.No capital contributions were made during the years ended September 30, 2005 and 2004, respectively.Through June 30, 2007, RD Capital has contributed a total of $104,038 on behalf of the stockholders, which is included in the accompanying financial statements as “additional paid-in capital.”RD Capital does not expect to be repaid for its capital contributions to the Company. During the three months ended December 31, 2002, the Company reclassified $2,000 from “additional paid-in capital” to “indebtedness to related party” to report working capital advances received from RD Capital. The Company was indebted to RD Capital in the amount of $26,000 for working capital advances received through September 30, 2004.The advances were included in the financial statements as “indebtedness to related parties”.The affiliate advanced the Company an additional $8,500 for working capital during the year ended September 30, 2005.During the year ended September 30, 2006, the affiliate advanced the Company an additional $10,500 for working capital. RD Capital advanced an additional $3,000 during the six month period ended March 31, 2007.As of March 31, 2007, the indebtedness of $48,000 to RD Capital was forgiven and reclassified as “paid-in capital”. During the three months ended June 30. 2007, the Company received $7,000 from RD Capital.These funds were recorded as additional paid-in capital in the accompanying financial statements. LME Holdings Co., Ltd., a shareholder, advanced the Company $8,000, $8,500 and, $2,850, respectively, for working capital during the years ended September 30, 2006, 2005 and 2004. Prior to 2004, LME Holdings Co. Ltd. advanced the Company $11,150. LME Holdings Co. Ltd. advanced an additional $3,000 during the six month period ended March 31, 2007. At June 30, 2007, the Company owed $33,500 to LME Holdings Co., Ltd.The advances, reflected in the financial statements as “indebtedness to related parties”, are interest free, uncollateralized and due on demand.Management plans to settle the liability for cash or stock.The fair value of the related party debt approximates fair value due to the short-term maturity of the instruments. - 7 - BLUE MOON INVESTMENTS, INC. (A Development Stage Enterprise) CONDENSED NOTES TO INTERIM FINANCIAL STATEMENTS June 30, 2007 NOTE 4 – COMMON STOCK During the year ended September 30, 1997, the Company issued 500,000 shares of common stock in exchange for services.There have been no issuances of the Company’s common stock after September 30, 1997. - 8 - Item 2. Plan of Operation PLAN OF OPERATIONS The following discussion of the plan of operations of the Company should be read in conjunction with the financial statements and the related notes thereto included elsewhere in this quarterly report for the nine months ended June 30, 2007.This quarterly report contains certain forward-looking statements and the Company's future operation results could differ materially from those discussed herein. We intend to seek to acquire assets or shares of an entity actively engaged in a business that generates revenues, in exchange for its securities.We have not identified a particular acquisition target and have not entered into any negotiations regarding an acquisition.None of our officers, directors, promoters or affiliates have engaged in any preliminary contact or discussions with any representative of any other company regarding the possibility of an acquisition or merger with us as of the date of this quarterly report. Depending upon the nature of the relevant business opportunity and the applicable state statutes governing how the transaction is structured, our Board of Directors expects that it will provide our shareholders with complete disclosure documentation concerning a potential business opportunity and the structure of the proposed business combination prior to consummation.Disclosure is expected to be in the form of a proxy or information statement, in addition to the post-effective amendment. While any disclosure must include audited financial statements of the target entity, we cannot assure you that such audited financial statements will be available.If audited financial statements are not available at closing, the proposed transaction will be voidable at management's discretion.As part of the negotiation process, the Board of Directors does intend to obtain certain assurances of value, including statements of assets and liabilities, material contracts, accounts receivable statements, or other indicia of the target entity's condition prior to consummating a transaction, with further assurances that an audited statement would be provided prior to execution of a merger or acquisition agreement.Closing documents will include representations that the value of the assets transferred will not materially differ from the representations included in the closing documents, or the transaction will be voidable. Due to our intent to remain a shell corporation until a merger or acquisition candidate is identified, it is anticipated that its cash requirements shall be minimal.We also do not expect to acquire any plant or significant equipment. We have not, and do not intend to enter into, any arrangement, agreement or understanding with non-management shareholders allowing non-management shareholders to directly or indirectly participate in or influence our management.Management currently holds 60.8% of our stock.As a result, management is in a position to elect a majority of the directors and to control our affairs. We have no full time employees.Our President and Secretary have agreed to allocate a portion of their time to our activities, without compensation.These officers anticipate that our business plan can be implemented by their devoting approximately five hours each per month to our business affairs and, consequently, conflicts of interest may arise with respect to their limited time commitment.We do not expect any significant changes in the number of employees. Our officers and directors may become involved with other companies who have a business purpose similar to ours.As a result, potential conflicts of interest may arise in the future.If a conflict does arise and an officer or director is presented with business opportunities under circumstances where there may be a doubt as to whether the opportunity should belong to us or another "blank check" company they are affiliated with, they will disclose the opportunity to all the companies.If a situation arises where more than one company desires to merge with or acquire that target company and the principals of the proposed target company have no preference as to which company will merge with or acquire the target company, the company that first filed a registration statement with the Securities and Exchange Commission will be entitled to proceed with the proposed transaction. - 9 - General Business Plan Our purpose is to seek, investigate and, if investigation warrants, acquire an interest in business opportunities presented to it by persons or firms that desire to seek the perceived advantages of an Exchange Act registered corporation.We will not restrict our search to any specific business, industry, or geographical location and we may participate in a business venture of virtually any kind or nature.This discussion of the proposed business is purposefully general and is not meant to restrict our discretion to search for and enter into potential business opportunities.Management anticipates that it may be able to participate in only one potential business venture because we have nominal assets and limited financial resources.This lack of diversification should be considered a substantial risk to our shareholders because it will not permit us to offset potential losses from one venture against gains from another. We may seek a business opportunity with entities that have recently commenced operations, or that wish to utilize the public marketplace in order to raise additional capital in order to expand into new products or markets, to develop a new product or service, or for other corporate purposes.We may acquire assets and establish wholly owned subsidiaries in various businesses or acquire existing businesses as subsidiaries. We anticipate that the selection of a business opportunity will be complex and extremely risky.Due to general economic conditions, rapid technological advances being made in some industries and shortages of available capital, management believes that there are numerous firms seeking the perceived benefits of a publicly registered corporation.The perceived benefits may include facilitating or improving the terms for additional equity financing that may be sought, providing liquidity for incentive stock options or similar benefits to key employees, providing liquidity for shareholders with unrestricted stock and other factors.Potentially, available business opportunities may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of these business opportunities extremely difficult and complex. The owners of the business opportunities will incur significant legal and accounting costs in connection with acquisition of a business opportunity, including the costs of preparing Form 8-K's, 10-KSBs or 10-QSBs, agreements and related reports and documents.The `34 Act specifically requires that any merger or acquisition candidate comply with all applicable reporting requirements, which include providing audited financial statements to be included within the numerous filings relevant to complying with the `34 Act.Nevertheless, our officers and directors have not conducted market research and are not aware of statistical data that would support the perceived benefits of a merger or acquisition transaction for the owners of a business opportunity. The analysis of new business opportunities will be undertaken by our officers and directors, none of whom is a professional business analyst.Management intends to concentrate on identifying preliminary prospective business opportunities that may be brought to our attention through present associations of our officers and directors, or by our shareholders.In analysing prospective business opportunities, management will consider: - the available technical, financial and managerial resources; - working capital and other financial requirements; - history of operations, if any; - prospects for the future; - nature of present and expected competition; - 10 - - the quality and experience of management services that may be available and the depth of that management; - the potential for further research, development, or exploration; - specific risk factors not now foreseeable but could be anticipated to impact our proposed activities; - the potential for growth or expansion; - the potential for profit; - the perceived public recognition of acceptance of products, services, or trades; - name identification; and - other relevant factors. Our officers and directors expect to meet personally with management and key personnel of the business opportunity as part of their "due diligence" investigation.To the extent possible, we intend to utilize written reports and personal investigations to evaluate the above factors.We will not acquire or merge with any company that cannot provide audited financial statements within a reasonable period of time after closing of the proposed transaction. Our management, while probably not especially experienced in matters relating to our prospective new business, shall rely upon their own efforts and, to a much lesser extent, the efforts of our shareholders, in accomplishing our business purposes.We do not anticipate that any outside consultants or advisors, except for our legal counsel and accountants, will be utilized by us to accomplish our business purposes.However, if we do retain an outside consultant or advisor, any cash fee will be paid by the prospective merger/acquisition candidate.We have no contracts or agreements with any outside consultants and none are contemplated. We will not restrict our search for any specific kind of firms, and may acquire a venture that is in its preliminary or development stage or is already operating.We cannot predict at this time the status of any business in which we may become engaged, because the business may need to seek additional capital, may desire to have its shares publicly traded, or may seek other perceived advantages that we may offer.Furthermore, we do not intend to seek additional capital to finance the operation of any acquired business opportunity until we have successfully consummated a merger or acquisition. A business combination involving the issuance of our common stock will, in all likelihood, result in shareholders of a private company obtaining a controlling interest in us.If that occurs, management may be required to sell or transfer all or a portion of the common stock held by them, or resign as members of our Board of Directors.The resulting change in control could result in removal of one or more present officers and directors and a corresponding reduction in or elimination of their participation in our future affairs. Acquisition of Opportunities In implementing a structure for a particular business acquisition, we may become a party to a merger, consolidation, reorganization, joint venture, or licensing agreement with another corporation or entity.It may also acquire stock or assets of an existing business.On the consummation of a transaction, it is probable that our present management and shareholders will no longer be in control.In addition, our directors may, as part of the terms of the acquisition transaction, resign and be replaced by new directors without a vote of our shareholders.Furthermore, management may negotiate or consent to the purchase of all or a portion of our stock.Any terms of sale of the shares presently held by officers and/or directors will be also afforded to all other shareholders on similar terms and conditions.Any such sale would require an amendment to this quarterly report. - 11 - While the actual terms of a transaction that management may not be a party to cannot be predicted, it may be expected that the parties to the business transaction will find it desirable to avoid the creation of a taxable event and thereby structure the acquisition in a so-called "tax-free" reorganization under Sections 368(a)(1) or 351 of the Internal Revenue Code.In order to obtain tax-free treatment under the Code, it may be necessary for the owners of the acquired business to own 80% or more of the voting stock of the surviving entity.In that event, our shareholders would retain 20% or less of the issued and outstanding shares of the surviving entity, which would result in significant dilution in the equity of the shareholders. As part of the "due diligence" investigation, our officers and directors will meet personally with management and key personnel, may visit and inspect material facilities, obtain independent analysis of verification of certain information provided, check references of management and key personnel, and take other reasonable investigative measures to the extent of our limited financial resources and management expertise.How we will participate in an opportunity will depend on the nature of the opportunity, the respective needs and desires of the parties, the management of the target company and our relative negotiation strength. With respect to any merger or acquisition, negotiations with target company management are expected to focus on the percentage of our shares that the target company shareholders would acquire in exchange for all of their shareholdings in the target company.Depending upon, among other things, the target company's assets and liabilities, our shareholders will probably hold a substantially lesser percentage ownership interest following any merger or acquisition.The percentage ownership may be subject to significant reduction in the event we acquire a company with substantial assets.Any merger or acquisition effected by us can be expected to have a significant dilutive effect on the percentage of shares held by our then shareholders, in addition to the dilution that may be experienced as a result of this offering. We will participate in a business opportunity only after the negotiation and execution of appropriate written agreements.Although we cannot predict the terms of the agreements, generally the agreements will require some specific representations and warranties by all of the parties, will specify certain events of default, will detail the terms of closing and the conditions that must be satisfied by each of the parties prior to and after the closing, will outline the manner of bearing costs, including costs associated with our attorneys and accountants, will set forth remedies on default and will include miscellaneous other terms. As stated previously, we will not acquire or merge with any entity that cannot provide independent audited financial statements concurrent with the closing of the proposed transaction.We are subject to the reporting requirements of the `34 Act.Included in these requirements is our affirmative duty to file independent audited financial statements as part of its Form 8-K to be filed with the Securities and Exchange Commission upon consummation of a merger or acquisition, as well as our audited financial statements included in our annual report on Form 10-KSB and quarterly reports on Form 10-QSB.If the audited financial statements are not available at closing, or if the audited financial statements provided do not conform to the representations made by the candidate to be acquired in the closing documents, the closing documents will provide that the proposed transaction will be voidable at the discretion of our present management.If the transaction is voided, the agreement will also contain a provision providing for the acquisition entity to reimburse us for all costs associated with the proposed transaction. Competition We will remain an insignificant participant among the firms that engage in the acquisition of business opportunities.There are many established venture capital and financial concerns that have significantly greater financial and personnel resources and technical expertise than we do.In view of our combined extremely limited financial resources and limited management availability, we will continue to be at a significant competitive disadvantage compared to our competitors. - 12 - Item 3 - Controls and Procedures (a)Evaluation of disclosure controls and procedures. As required by Rule 13a-15 under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), the Company carried out an evaluation under the supervision and with the participation of the Company's management, including the President and Chief Executive Officer and the Chief Financial Officer, of the effectiveness of the Company's disclosure controls and procedures as of June 30, 2007.In designing and evaluating the Company's disclosure controls and procedures, the Company and its management recognize that there are inherent limitations to the effectiveness of any system of disclosure controls and procedures, including the possibility of human error and the circumvention or overriding of the controls and procedures.Accordingly, even effective disclosure controls and procedures can only provide reasonable assurance of achieving their desired control objectives.Additionally, in evaluating and implementing possible controls and procedures, the Company's management was required to apply its reasonable judgment.Furthermore, in the course of this evaluation, management considered certain internal control areas, in which we have made and are continuing to make changes to improve and enhance controls.Based upon the required evaluation, the Chief Executive Officer and the Chief Financial Officer concluded that as of June 30, 2007, the Company's disclosure controls and procedures were effective (at the "reasonable assurance" level mentioned above) to ensure that information required to be disclosed by the Company in the reports it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. From time-to-time, the Company and its management have conducted and will continue to conduct further reviews and, from time to time put in place additional documentation, of the Company's disclosure controls and procedures, as well as its internal control over financial reporting.The Company may from time to time make changes aimed at enhancing their effectiveness, as well as changes aimed at ensuring that the Company's systems evolve with, and meet the needs of, the Company's business.These changes may include changes necessary or desirable to address recommendations of the Company's management, its counsel and/or its independent auditors, including any recommendations of its independent auditors arising out of their audits and reviews of the Company's financial statements.These changes may include changes to the Company's own systems, as well as to the systems of businesses that the Company has acquired or that the Company may acquire in the future and will, if made, be intended to enhance the effectiveness of the Company's controls and procedures.The Company is also continually striving to improve its management and operational efficiency and the Company expects that its efforts in that regard will from time to time directly or indirectly affect the Company's disclosure controls and procedures, as well as the Company's internal control over financial reporting. (b)Changes in internal controls. There were no significant changes in the Company's internal controls or other factors that could significantly affect the Company's internal controls subsequent to the date of their evaluation. - 13 - PART II OTHER INFORMATION Item 1.LEGAL PROCEEDINGS None Item 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None Item 3 DEFAULTS UPON SENIOR SECURITIES None Item 4SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None Item 5 OTHER INFORMATION None Item 6 EXHIBITS AND REPORTS ON FORM 8-K (a)Exhibits 31Section 302 Certification 32Section 906 Certification (b)Reports on Form 8-K None - 14 - SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BLUE MOON INVESTMENTS Dated: August 7, 2007 By: /s/David Ward David Ward, C.E.O., C.F.O., President and Director - 15 -
